DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the invention of group II, Claims 66-72 in the reply filed on 02/26/2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2021.
Claims 1-10 and 66-72 are currently pending. Claims 1-10 have been withdrawn.  Claims 66-72 have been treated on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 66-72 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a human lysosomal acid lipase (LAL). This judicial exception is not integrated into a practical application because this product appears to contain within its definition natural human lysosomal acid lipase found within the body.  The claim(s) does/do not include additional elements that are sufficient to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 66-72 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Grabowski (USPGPub 20030059420/IDS submitted) as evidenced by LIPA (“LIPA Gene”, Genecards, available at www.genecards.org/cgi-bin/carddisp.pl?gene=LIPA, accessed on 3/13/2021) and Xiao (USPGPub 20040038365/IDS submitted).
Regarding claim 66 and the limitation “An isolated recombinant human lysosomal acid lipase (rhLAL) that contains N- linked glycans attached to Asn36, Asn101, Asn161, Asn273 and Asn321, as set forth in SEQ ID NO:1, wherein the N-linked glycans comprise bi-, tri- and tetra-antennary structures with N- acetylglucosamine (GlcNAc), mannose and/or manose-6-phosphate (M6P), and wherein the rhLAL comprises M6P-containing glycans at Asn101, Asn161 and Asn273” Grabowski teaches the use and production lipid hydrolyzing protein including human LAL ([0010]-[0011], [0034], Claims 37-50).  Grabowski teaches that human LAL has 6 potential glycosylation sites, including three conserved sites at Asn15, Asn80 and Asn252, i.e. 36, 91 and 273 ([0035]), the additional glycosylation sites are Asn36, Asn101, Asn72, Asn161, Asn273, and Asn321 as evidenced by LIPA (“LIPA Gene”, Genecards, available at www.genecards.org/cgi-bin/carddisp.pl?gene=LIPA, accessed on 3/13/2021). Grabowski teaches the LAL preferably has N-linked glycans with GlcNAc and terminates in a mannose residue and that each site has two N-linked GlcNAn (Claims 43-48, [0037]), i.e. is bi-antennary. Grabowski further that LAL utilizes the Mannose 6 phosphate receptor ([0038]).  Grabowski further teaches that the LAL may comprise 6 or fewer N-linked glycosylation sites ([0037], Claim 44).  
Regarding claim 66 and the limitation “as set forth in SEQ ID NO:1”, Grabowski refers to a truncated form of the protein within the specification having 372 residues ([0035]).  The use 
Xiao teaches the full sequence of human LAL, Seq ID: 3, identical to the instantly claimed sequence.  
One of ordinary skill in the art would find it obvious to use the complete form of the enzyme, and be motivated to do so, as it is complete and therefore closest to the enzyme produced in vivo.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as the full sequence and enzyme is taught by Xiao. 
Regarding claim 66 and the limitation “and wherein the rhLAL comprises M6P-containing glycans at Asn101, Asn161 and Asn273” Grabowski does not explicitly list M6P as a mannose residue which the glycans may end with; however, one of ordinary skill would readily envisage this mannose as a mannose residue in which the glycans may be terminated as Grabowski explicitly teaches that the LAL may use the mannose-6-phosphate receptor. 
In the alternate one of ordinary skill in the art would find it obvious that glycans could terminate in mannose-6-phosphate as the mannose residue as Grabowski teaches that LAL can target the lysosome via the mannose-6-phosphate receptor ([0038]).  One of ordinary skill in the art would further have a reasonable expectation of success as enzyme comprising glycans using the mannose-6-phosphate receptor are known to comprise mannose-6-phospahte. 
Regarding claims 67 and 70 and the limitations “wherein the rhLAL does not contain sialic acid” and “wherein the rhLAL does not comprise O-linked glycans”, Grabowski does not teach the LAL comprises sialic acid and further only teaches N-linked glycans. Grabowski thus teaches LAL that does not comprise sialic acid or O-linked glycans. 

Regarding claim 71 and the limitation “wherein Asn72 of the rhLAL is not glycosylated”, Grabowski further teaches that the LAL may comprise 6 or fewer N-linked glycosylation sites ([0037], Claim 44).  One of ordinary skill in the art would therefore immediately envisage embodiments in which Asn72 residue was not glycosylated. 
Regarding claim 69 and 72, and the limitations “wherein the rhLAL has a specific activity of at least about 100 U/mg” and “wherein the rhLAL has serum half-life (tii2) that is less than 40 minutes”  The properties claimed flow directly from the structure made obvious by Grabowski including the post translation modifications of N-glycans terminated in a mannose residue such as mannose-6-phosphate.  The LAL of Grabowski and Xiao will thus have the same properties as instantly claimed, such as activity and serum half-life. 

Conclusion


 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.